United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                   UNITED STATES COURT OF APPEALS
                            FIFTH CIRCUIT                           August 2, 2005

                                                               Charles R. Fulbruge III
                                                                       Clerk
                               05-50032
                           Summary Calendar


         In The Matter Of: EDWARD N. WALSH; LAURA S. WALSH,

                                                                    Debtors,


                        BOBBY D. ASSOCIATES,

                                                                 Appellant,

                                 versus

                  EDWARD N. WALSH; LAURA S. WALSH,

                                                                 Appellees.


            Appeal from the United States District Court
                  for the Western District of Texas
                            (1:04-CV-283)


Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*

     Bobby D. Associates appeals the bankruptcy discharge granted

its judgment debtors, Edward and Laura Walsh.          In October 2001,

Associates obtained a $112,439 judgment in state court against the

Walshes, who   proceeded   pro   se.   The   state   court   judgment      was

affirmed by the Court of Appeals of Texas on 26 August 2002.            On 30



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
October 2002, the Walshes filed a petition for relief pursuant to

Chapter 7 of the Bankruptcy Code.

       Prior    to    that    bankruptcy    petition’s   being   filed,   Edward

Walsh’s father had died in November 2000; and, between March 2001

to October 2002, Walsh received approximately $160,000 in inherited

funds and insurance proceeds.              Walsh was employed as a contract

laborer in construction. Laura Walsh was a housewife, who had done

some housecleaning work.           The Walshes’ tax returns reflect income

of $15,391 for 2000 and $24,461 for 2001.             (No tax return was filed

for 1999.)

        At the time of his father’s death, Edward Walsh lived with

his wife and two teenage sons in a 500 square-foot cabin.                 He had

been working sporadically on building a house since 1999.                  Until

receiving the inheritance, however, little progress had been made.

Progress increased dramatically after receipt of the inheritance.

Walsh supervised most of the work and paid his subcontractors and

laborers in cash at their request.             Walsh also paid approximately

$43,000 in cash for the land on which the house was located.                 The

Walshes failed to keep records of expenditures for the house’s

construction or for their living expenses in general.                 The only

records that could be produced were bank statements showing cash

withdrawals.         The Walshes moved into the new house in August 2002.

       As of the 30 October 2002 petition, the Walshes had $622 in

cash.    Associates objected to the Walshes discharge on the grounds

that    they:        failed   to   keep    business   records;   knowingly   and

                                           2
fraudulently made false oaths; and failed to satisfactorily account

for their assets.      See 11 U.S.C. § 727(a)(3), (a)(4)(A), (a)(5).

In granting the discharge, the bankruptcy court held:                (1) the

failure to keep adequate records was “justified under all of the

circumstances”, see 11 U.S.C. § 727(a)(3); (2) although some of the

schedules were inaccurate, that alone did not establish the Walshes

knowingly and fraudulently made a false oath, as is required under

11 U.S.C. § 727(a)(4)(A); and (3) they adequately explained the

loss of the inheritance funds.       (The court made these rulings in a

detailed statement from the bench.)              On appeal, and after a

hearing, the district court affirmed.             Bobby D. Associates v.

Edward Walsh (In re Walsh & Walsh), Ch. 7 Case No. 02-14362-FM,

Adv. No. 03-1025-FM (W.D. Tex. 23 Nov. 2004).

     Pursuant to 11 U.S.C. § 727 (a)(3), (a)(5), Associates present

seven issues related to the Walshes not maintaining adequate

records,   including    concerning       an   admission    and   stipulations

pertaining to the general records issue.             As does the district

court, we review a bankruptcy court’s findings of fact for clear

error; its conclusions of law, de novo.              E.g., In re El Paso

Refinery, 171 F.3d 249, 253 (5th Cir. 1999).              A bankruptcy court

has “wide discretion” in determining whether a debtor’s failure to

keep adequate records was “justified under all the circumstances”.

In re Dennis, 330 F.3d 696, 703 (5th Cir. 2003).             For essentially

the reasons stated by the district court in its 23 November 2004


                                     3
opinion, the bankruptcy court neither abused its discretion nor

clearly erred in granting the discharge.

                                                    AFFIRMED




                                4